VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is entered into this 15th day of
December, 2013 by and among the undersigned shareholders of NexCore Healthcare
Capital Corp, a Delaware corporation (“NexCore Healthcare”), and the members of
NexCore Real Estate LLC, a Delaware limited liability company (“NexCore Real
Estate”), (individually an “Investor” and collectively the “Investors”) and
Gregory C. Venn and Peter K. Kloepfer (the “NexCore Members”). For the avoidance
of doubt, Mssrs. Venn and Kloepfer are also Investors hereunder, and will
execute this Agreement in both capacities.

 

RECITALS

 

WHEREAS, each Investor is a beneficiary of a voting trust (the “Voting Trust”)
formed pursuant to that certain Voting Trust Agreement dated September 29, 2010;

 

 

 

WHEREAS, the Investors and the NexCore Members desire to replace the existing
Voting Trust with this Agreement in order to reduce tax preparation and advisory
costs and to simplify and enhance the timeliness of Investor reporting.

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1. Securities Subject to this Agreement. All shares of NexCore Healthcare common
stock and all class B common units of NexCore Real Estate (collectively the
“Securities”) owned by an Investor as of the date of this Agreement will be
subject to the terms and conditions of this Agreement. Additionally, any
Securities issued pursuant to or through the receipt of any dividends or
distributions on Securities covered by this Agreement, or grants or exercise of
options, warrants, convertible securities or other rights that have been or are
granted to any Investor or through any Securities split, combination or other
recapitalization prior to the Termination Date shall be subject to the terms and
conditions of this Agreement. Notwithstanding the foregoing, any Securities that
were or are acquired by an Investor in the open market or that were released
subject to Section 2 below shall not be subject to the terms and conditions of
this Agreement.

1

 

 

2. Permitted Transfers. Subject to the terms of this Agreement, each Investor
may, upon notice to the NexCore Members, transfer up to twenty-five percent
(25%) of their Securities, as measured on the date of this Agreement, to a
Permitted Transferee, and any such transferred Securities shall be released from
the terms of this Agreement (subject to any terms and limitations within the
NexCore Healthcare bylaws and the NexCore Real Estate operating agreement as
well as any applicable securities laws). “Permitted Transferee” shall mean (i)
an Immediate Family Member (defined as a spouse, lineal descendant, adopted
child and his or her lineal descendants, father, mother, brother or sister of
such Investor), (ii) trusts for the benefit of the Investor and/or one or more
of the Investor’s Immediate Family Member(s), and (iii) corporations, limited
liability companies, or partnerships in which the Investor or the Investor’s
Immediate Family Member(s) own a majority of the capital and voting interest.
Further, each Investor may, upon notice to the NexCore Members, transfer any or
all of their Securities, as measured on the date of this Agreement, to
charitable organizations or foundations.

3. Release of Units Subject to the Voting Trust. The trustees of the Voting
Trust now hereby release all Securities subject to the Voting Trust with respect
to the undersigned parties, as the beneficiaries of the Voting Trust. The Voting
Trust shall terminate with respect to the undersigned Investors but shall
continue with respect to any beneficiaries of the Voting Trust who do not become
parties to this Agreement.

4. Irrevocable Proxy and Power of Attorney.

(a) Each Investor hereby constitutes and appoints as the proxies of such
Investor and hereby grants a power of attorney to each NexCore Member with full
power of substitution, with respect to all matters submitted to a vote of the
Investors, including without limitation, election of persons as members of the
Company’s Board of Directors as applicable. Each of the proxy and power of
attorney granted pursuant to the immediately preceding sentence is given in
consideration of the agreements and covenants of the Investors in connection
with the transactions contemplated by this Agreement and, as such, each is
coupled with an interest and shall be irrevocable unless and until this
Agreement terminates or expires pursuant to Section 7 hereof. Each Investor
hereby revokes any and all previous proxies or powers of attorney with respect
to its Securities and shall not hereafter, unless and until this Agreement
terminates, grant or purport to grant any other proxy or power of attorney with
respect to any of such Securities, deposit any of the Securities into a voting
trust or enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of the Securities, in
each case, with respect to any of the matters set forth herein.

(b) Each Investor hereby makes, constitutes and appoints each of the NexCore
Members (each an “Attorney”) the true and lawful agent and attorney-in-fact,
with full power of substitution and resubstitution, of the Investor, for and in
Investor's name, place and stead, in any and all capacities, to do all or any of
the following acts, matters and things:

2

 



(i) to sign on behalf of the Investor statements on Schedule 13D or 13G or Forms
3, 4 and 5, or amendments thereto pursuant to Section 13(d) or Section 16 under
the Securities Exchange Act of 1934;

 

(ii) to do all such other acts and things as, in such Attorney's discretion, he
or she deems appropriate or desirable for the purpose of filing such statements
on Schedule 13D or 13G or Forms 3, 4 and 5, or amendments thereto; and

 

(iii) to appoint in writing one or more substitutes who shall have the power to
act on behalf of the Investor as if that substitute or those substitutes shall
have been originally appointed Attorney (s) by the power of attorney provided by
this Section 4(b) and/or to revoke any such appointment at any time without
assigning any reason therefor.

 

The Investor hereby ratifies and confirms all that said Attorneys or any
substitute or substitutes may lawfully do or cause to be done by virtue hereof.
The power of attorney provided by this Section 4(b) shall remain in full force
and effect until the Investor is no longer required to file Forms 3, 4 and 5 or
to file reports under Section 13(d) of the Securities Exchange Act of 1934 with
respect to the Investor's holdings of and transactions in Securities issued by
the Company.

 

5. Schedule 13D Group Disclosure. Each Member acknowledges that entry into this
Agreement may result in the Investors collectively being deemed a “group” for
purposes of Regulation 13D of the Securities and Exchange Commission (“SEC”).
Each Investor further acknowledges that, as a member of the group, the Investor
will be required to join with the other Investors in executing and filing
documents with the SEC that will disclose information about the Investor
pertaining to its holdings in the Company. The power of attorney provided in
Section 4(b) hereof authorizes the Attorneys to sign on behalf of each Investor
and file with the SEC any filings necessary under Sections 13 or 16 of the
Securities Exchange Act of 1934.

 

6. Reorganization or Recapitalization of the Company. Except as otherwise
provided in Section 6, in the event the Company (meaning NexCore Healthcare and
NexCore Real Estate individually or collectively for purposes of this Section 6)
is merged into or consolidated with another entity, or all or substantially all
of the assets of the Company are transferred to another entity pursuant to a
plan requiring the Company’s assets to be distributed in liquidation, or all the
Securities of the Company are to be exchanged in connection with a
reorganization or recapitalization of the Company, then in connection with such
transaction or series of transactions the term “the Company” for all purposes of
this Agreement shall be taken to include any such successor entity.

3

 

 

7. Term.

 

(a) This Agreement shall take effect on the date first above written and
continue in effect until September 29, 2015 (subject to extension as hereinafter
set forth) but shall terminate at any time upon the happening of any of the
following events: (i) the execution and acknowledgement by the NexCore Members
of a notice terminating this Agreement, a copy of which shall be sent promptly
to each Investor; or (ii) the execution by holders representing 90% or more of
the Securities subject to this Agreement of a consent to the termination of this
Agreement, delivered promptly to the NexCore Members (the “Termination Date”).

 

(b) At any time, the holders representing 90% or more of the Securities subject
to this Agreement may, by agreement in writing and with the written consent of
the NexCore Members, extend the duration of this Agreement for one or more
additional periods, with notice of any such extension delivered promptly to the
Investors.

 

8. Duties of NexCore Members. The parties recognize that the NexCore Members
will be required to balance various conflicting interests, including personal
interests of the NexCore Members. The NexCore Members shall not be personally
responsible, nor shall any vote, action or inaction of the NexCore Members be
subject to challenge, if the NexCore Members action or failure to act was in
good faith, without gross negligence, and in a manner that the NexCore Members
believed to be in the best interest of the Company.  In so voting, the NexCore
Members may consider the interests of the Company’s employees, suppliers,
customers and creditors and the communities in which the Company’s activities
are located.  The NexCore Members shall not be subject to any duties or
obligations except as expressly stated herein.  The Investors, jointly and
severally, agree to indemnify and hold the NexCore Members harmless from any and
all liability for actions or inaction taken in accordance with the foregoing
standard of conduct.

 

9. Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

10. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware (without giving
effect to the conflicts of law provisions thereof).

 

12. Notices. All notices to be given or otherwise made to any party to this
Agreement shall be in writing and shall be hand delivered, sent by facsimile, or
mailed, postage prepaid to any Investor at the address reflected on the records
of the Company until such time as the Company receives notice of a change.

4

 



 

Each such notice, report, or other communication shall, for all purposes hereof,
be treated as effective or having been given when delivered if delivered
personally or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid, or, if sent by
facsimile with written confirmation, at the earlier of (i) 24 hours after
confirmation of transmission by the sending facsimile machine or (ii) delivery
of written confirmation.

 

13. Complete Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter, whether oral or written.

 

14. Modification or Amendment. Neither this Agreement nor any provision hereof
can be modified or changed, except by an instrument in writing, signed by
majority-in-interest of the Investors.

 

15. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine, or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

16. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document. This Agreement may
be executed by electronic or facsimile signatures.

 

17. Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit, or restrict the contractual
obligations of the parties.

 

[Signature pages follow]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.

 

NEXCORE MEMBERS

 

By: /s/ Gregory C Venn
Name: Gregory C. Venn

 

By: /s/ Peter K. Kloepfer
Name: Peter K. Kloepfer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.

 

INVESTOR

 

 

________________________________
Name:

 

 

